Citation Nr: 1519676	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-18 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to an initial rating greater than 30 percent for ischemic heart disease associated with herbicide exposure.

3.  Entitlement to an effective date prior to June 21, 2011 for service connection for ischemic heart disease associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

In reviewing the claims folder, the Board notes that Reports of General Information dated in May 2011 and August 2012 indicate that the Veteran wanted the American Legion to represent him.  In May 2012, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the State of South Carolina Division of Veterans Affairs (SCDVA).  He did not submit a subsequent 21-22 for the American Legion.  SCDVA represented the Veteran at the videoconference hearing in March 2015 and the Board recognizes them as the representative of record.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

VA medical records were last added to the claims folder in August 2014.  Updated records should be obtained on remand.  38 C.F.R. § 3.159(c) (2014).  

Additional evidence was added to the claims folder following the October 2013 certification of the appeal.  The Board acknowledges that the Form 9 in this case was received after February 2, 2013; however, the evidence, to include VA medical records and examinations, was added to the record by VA and not by the Veteran or his representative.  These records should be considered on remand.  

Service connection for erectile dysfunction

In May 2012, the Veteran submitted a claim for service connection for erectile dysfunction related to prostate cancer.  In August 2012, the RO denied service connection for erectile dysfunction.  The Veteran disagreed with the decision and perfected this appeal.  

At the hearing, the Veteran testified that his erectile dysfunction started shortly after being medicated for heart problems and PTSD and that it got worse with the prostate cancer.  

On review, the claims folder contains various opinions regarding the etiology of erectile dysfunction.  On VA examination in June 2012, the examiner opined that erectile dysfunction was less likely than not caused by his prostate cancer as the erectile dysfunction was diagnosed in 2005 and prostate cancer diagnosed in 2012 per biopsy.  The April 2013 VA examination also included a negative opinion on secondary service connection.  This examiner further noted that erectile dysfunction was at least as likely as not related to taking Metoprolol, which the Veteran was taking for atrial fibrillation, not ischemic heart disease.  VA prostate cancer examinations dated in August 2014 and February 2015 indicate that the etiology of erectile dysfunction is prostate cancer.  These statements, however, are not supported by rationale and do not address the fact that the Veteran's erectile dysfunction had its onset prior to the prostate cancer.  

Given the conflicting information in the claims folder, as well as the absence of an opinion as to secondary aggravation, the Board finds that additional opinion is necessary.  See 38 C.F.R. § 3.159(c).  

Increased rating for ischemic heart disease

In March 2012, the RO granted service connection for ischemic heart disease (claimed as heart problems) associated with herbicide exposure and assigned a 30 percent rating.  The Veteran disagreed with the decision and perfected this appeal.  At the hearing, the Veteran testified that his condition had worsened since the last examination.  His representative requested a remand for an examination to determine the current level of disability.  

The Veteran most recently underwent a VA examination for ischemic heart disease in April 2013.  Given the Veteran's contentions as to worsening, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).

Effective date for service connection for ischemic heart disease

A September 2010 deferred rating decision notes that the Veteran had a diagnosis of atrial fibrillation and requested a VA examination to determine whether there was ischemia related to this condition.  In January 2011, the RO denied service connection for ischemic heart disease (claimed as heart problems), for purposes of entitlement to retroactive benefits.  The Veteran perfected an appeal of this decision.  

In March 2012, the service connection appeal was resolved when the RO granted service connection for ischemic heart disease (claimed as heart problems) associated with herbicide exposure from June 21, 2011.  The Veteran disagreed with the effective date and perfected this appeal.  

At the hearing, the Veteran testified that his heart problems did not start in 2011 and that he has had the same symptoms for a long time.  He wanted an effective date from 1994.  The Board observes that the Veteran was hospitalized in August 1994 for atrial fibrillation.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 C.F.R. § 5110(a).  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In cases involving presumptive service connection due to herbicide exposure there is an exception to the effective date provisions.  VA has issued special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the Nehmer case.  38 C.F.R. § 3.816 (2014); see Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in § 3.309(e).  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease was added to the list of presumptive disabilities effective August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  

The Veteran's DD Form 214 confirms service in Vietnam and he has a covered disease, namely ischemic heart disease.  Thus, he is considered a Nehmer class member.  

The effective dates for compensation pursuant to Nehmer are set forth at 38 C.F.R. § 3.816(c).  Most relevant here, 38 C.F.R. § 3.816(c)(2) provides that if the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

Review of the claims folder shows that in November 1990, the RO denied service connection for heart problems.  In November 1994, the RO denied service connection for a heart condition because new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal these decisions and they are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

In September 1997, the RO again determined that new and material evidence had not been submitted to reopen a claim of service connection for a heart condition.  The Veteran perfected an appeal of this decision.  Thereafter, the Veteran also perfected an appeal regarding an earlier effective date for TDIU and an increased rating for PTSD.  Following a grant of TDIU effective February 13, 1999, the Veteran indicated he was withdrawing his appeal.  Pursuant to the Veterans Appeals Control and Locator System (VACOLS), the appeal as to the heart condition was also withdrawn.  Accordingly, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Board's denials of the claims for service connection for heart problems/condition occurred within the dates defined by 38 C.F.R. § 3.816(c)(2) and render the Veteran potentially eligible for an effective date earlier than otherwise allowed under 38 C.F.R. § 3.400. 

The Board observes, however, that at the time of the relevant denials, medical evidence shows the Veteran's heart condition was diagnosed as atrial fibrillation.  The earliest evidence of ischemic heart disease is noted in an October 2010 statement from a private cardiologist, Dr. W. G.  At that time, he stated that the Veteran had coronary artery disease and chronic ischemic heart disease.  He further indicated that the Veteran's atrial fibrillation was the result of his ischemic heart disease.  

On review, the question remains as to whether the Veteran's prior claims for "heart problems," namely atrial fibrillation, can be construed as a claim for the same covered disease (ischemic heart disease) for which compensation was awarded.  In this regard, the Board observes that by regulation, the term "ischemic heart disease" does not include any other conditions that do not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note (2) (2014).  Additionally, it is unclear when the Veteran actually began suffering from ischemic heart disease.  Thus, prior to determining whether an earlier effective date is warranted pursuant to Nehmer, the Board finds that a medical opinion is needed to address these questions.  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the VA Medical Center in Charleston, South Carolina for the period from August 2014 to the present.

2.  Schedule the Veteran for an appropriate VA examination to address the etiology of his erectile dysfunction.  The electronic claims folder must be available for review.  

The examiner is requested to provide an opinion as to whether the Veteran's erectile dysfunction is at least as likely as not proximately due to or caused by service-connected disability, to include PTSD, ischemic heart disease, and/or prostate cancer and to include any medications taken for such disabilities.  In making this determination, the examiner is requested to consider the opinions already of record as set forth above.

If the examiner determines that the Veteran's erectile dysfunction is not due to service-connected disability, he/she is requested to provide an opinion as to whether it is at least as likely as not aggravated by service-connected PTSD, ischemic heart disease, and/or prostate cancer and to include any medications taken for such disabilities.  If aggravation is found, the examiner must provide a baseline level of disability.  

A complete rationale must be provided for any opinion offered.  

3.  Schedule the Veteran for a VA examination to determine the current severity of service-connected ischemic heart disease.  The electronic claims folder must be available for review.  

In accordance with the latest worksheet for rating ischemic heart disease, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of service-connected disability.  In this regard, the examiner is specifically requested to indicate the level of impairment related to ischemic heart disease as opposed to any nonservice-connected heart disorders.  

A complete rationale must be provided for any opinion offered.  

4.  Make arrangements to have the electronic file reviewed by an appropriate VA examiner to address the following questions pertaining to heart disorders:

(a) Can atrial fibrillation reasonably be construed as ischemic heart disease?  In making this determination, the examiner is requested to discuss the generally accepted medical definition of ischemic heart disease.  

(b) What is the earliest date it is ascertainable that the Veteran began suffering from ischemic heart disease and is it at least as likely as not that the Veteran's August 1994 hospitalization for atrial fibrillation was a sign of the onset of ischemic heart disease?  

A complete rationale must be provided for any opinion offered.  

5.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues.  All evidence added to the record since the October 2013 certification of the appeal should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




